           Case 2:20-cv-01262-WBS-JDP Document 25 Filed 12/04/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     BERTA ALICIA LUJANO GONZALEZ, ET                     CASE NO. 2:20-CV-1262 WBS
11   AL.,
                                                          STIPULATION AND ORDER FOR EXTENSION
12                                 Plaintiffs,            OF TIME

13                          v.

14   U.S. DEPARTMENT OF HOMELAND
     SECURITY, ET AL.,
15
                                  Defendants.
16

17
            The parties respectfully stipulate that the time for filing the joint status report be extended to
18
     December 21, 2020, and the status conference be reset to January 4, 2020.
19
                                                                Respectfully submitted,
20

21
     Dated: December 3, 2020                                   MCGREGOR W. SCOTT
22                                                             United States Attorney

23
                                                      By: /s/ AUDREY B. HEMESATH
24                                                        AUDREY B. HEMESATH
                                                          Assistant United States Attorney
25

26
                                                               /s/ JAMES BETZOLD
27                                                             JAMES BETZOLD
                                                               Counsel for Plaintiffs
28
                                                           1


30
           Case 2:20-cv-01262-WBS-JDP Document 25 Filed 12/04/20 Page 2 of 2

 1                                                    ORDER

 2
                    It is so ordered. The Scheduling Conference is reset for January 4, 2021 at 1:30 p.m. A
 3
     joint status report shall be filed no later than December 28, 2020 and pursuant to the Court's order filed
 4
     June 24, 2020 (Docket No. 3).
 5
            Dated: December 3, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                          2


30
